            Case 2:20-cv-00401-GMN-NJK Document 43 Filed 07/02/20 Page 1 of 9



 1   MARK E. FERRARIO
     Nevada Bar No. 1625
 2   KARA B. HENDRICKS
     Nevada Bar No. 7743
 3
     WHITNEY L. WELCH-KIRMSE
 4   Nevada Bar No. 12129
     GREENBERG TRAURIG, LLP
 5   10845 Griffith Peak Drive, Ste. 600
     Las Vegas, NV 89135
 6   Tel: (702) 792-3773
     Fax: (702) 792-9002
 7   Email: ferrariom@gtlaw.com
            hendricksk@gtlaw.com
 8          welchkirmsew@gtlaw.com

 9   Attorneys for Defendants Clark County School District,
     Stephanie Garni, Kathy Konowalow, Pat Skorkowsky, and
10   Vail Pittman Elementary School

11                                UNITED STATES DISTRICT COURT
12                                         DISTRICT OF NEVADA
13
     HATTIE BLUE, individual and natural parent and       CASE NO. 2:20-CV-00401-GMN-NJK
14   SUSAN HOY as Guardian Ad Litem for J.B., a
     minor,
15
                           Plaintiffs,
16

17   v.
                                                          STIPULATED CONFIDENTIALITY
                                                          AGREEMENT AND PROTECTIVE
18   PAMELA SMITH, in her official capacity;              ORDER
     STEPHANIE GARNI, in her officer capacity;
19   KATHY KONOWALOW, in her official capacity;
     PAT SKORKOWSKY, in his official capacity;
20   VAIL PITTMAN ELEMENTARY SCHOOL;
21   CLARK COUNTY SCHOOL DISTRICT, a
     Political Subdivision of the State of Nevada;
22   PROGRESSUS THERAPY, LLC, a Foreign
     Limited-Liability Company; INVO HOLDINGS,
23   LLC, a domestic Limited-Liability Company;
     PROGRESSUS, INC, a Florida Corporation;
24
     DOES I through X, inclusive; and ROES I through
25   X, inclusive,

26                         Defendants.

27

28   ///


     ACTIVE 49087427v1
           Case 2:20-cv-00401-GMN-NJK Document 43 Filed 07/02/20 Page 2 of 9



 1          Pursuant to the Stipulation contained herein, by and among counsel for Plaintiffs Hattie Blue
 2   and Susan Hoy, Guardian Ad Litem for J.B., a minor, and counsel for Defendants Clark County
 3   School District (“CCSD”), Stephanie Garni, Kathy Konowalow, Pat Skorkowsky, and Vail Pittman
 4   Elementary School, the Court hereby finds as follows:
 5          1.      The “Litigation” shall mean the above-captioned case, Hattie Blue, et al. v. Clark
 6   County School District, et al., filed in the United States District Court, District of Nevada, Case
 7   Number 2:20-CV-00401-GMN-NJK.
 8          2.      “Documents” or “Information” shall mean and include any documents (whether in
 9   hard copy or electronic form), records, correspondence, analyses, assessments, statements (financial
10   or otherwise), responses to discovery, tangible articles or things, whether documentary or oral, and
11   other information provided, served, disclosed, filed, or produced, whether voluntarily or through
12   discovery or other means, in connection with this Litigation. A draft or non-identical copy is a
13   separate document within the meaning of these terms.
14          3.      “Party” (or “Parties”) shall mean one party (or all parties) in this Litigation, and their
15   in-house and outside counsel. “Producing Party” shall mean any person or entity who provides,
16   serves, discloses, files, or produces any Documents or Information. “Receiving Party” shall mean
17   any person or entity who receives any such Documents or Information.
18          4.      It is CCSD’s position that the privacy of students is protected under federal law,
19   whether they are parties to the Litigation or not. As a school district that receives federal funding,
20   it is CCSD’s position that it is bound by the Family Educational Rights and Privacy Act (“FERPA”)
21   and is not at liberty to disclose personally identifying information of its students without written
22   consent or court order. The Parties acknowledge that information that could be reasonably likely to
23   lead to admissible evidence in this Litigation could contain information that is protected by FERPA.
24   In addition, personnel files of employees involved in an incident are confidential and private in
25   nature. As a result, their disclosure and use must be limited to protect the individuals’ right to
26   privacy. See, El Dorado Savings & Loan Assoc. v. Superior Court of Sacramento County, 190 Cal.
27   App. 3d 342 (1987). Accordingly, the Parties agree that, in conjunction with discovery proceedings
28   in this Litigation, the Parties may designate any Document, thing, material, testimony, or other

                                                       -2-
           Case 2:20-cv-00401-GMN-NJK Document 43 Filed 07/02/20 Page 3 of 9



 1   Information derived therefrom as “CONFIDENTIAL” under the terms of this Confidentiality
 2   Agreement and Protective Order (hereinafter “Order”), that anything designated as such shall not be
 3   provided or made available to third parties except as permitted by, and in accordance with, the
 4   provisions of this Order. Confidential information includes any information contained in personnel
 5   files of CCSD employees and/or information that has not been made public and contains trade secret,
 6   proprietary and/or sensitive business or personal information, and/or any (personal) information
 7   about students that is protected by FERPA.
 8          5.      In addition, if any party requests documents or other evidence that are subject to
 9   FERPA, the Parties acknowledge that a Court Order requiring such a disclosure must first be
10   obtained. If such a court order is granted, and disclosure of FERPA protected information is required,
11   the Parties acknowledge FERPA protected information will be marked confidential pursuant to the
12   Stipulated Confidentiality Agreement and Protective Order.
13          6.      CONFIDENTIAL Documents shall be so designated by marking or stamping each
14   page of the Document produced to or received from a Party with the legend “CONFIDENTIAL.”
15          7.      Testimony taken at a deposition may be designated as CONFIDENTIAL by any Party
16   making a statement to that effect on the record at the deposition or within ten (10) business days of
17   receipt of the transcript. Arrangements shall be made with the court reporter taking and transcribing
18   such deposition to separately bind such portions of the transcript and deposition exhibits containing
19   Information designated as CONFIDENTIAL, and to label such portions appropriately. Counsel for
20   the Parties may also designate an entire deposition transcript as CONFIDENTIAL at the time of the
21   deposition or within ten (10) business days of receipt of the transcript.
22          8.      CONFIDENTIAL Information shall be maintained in strict confidence by the Parties
23   who receive such information, shall be used solely for the purposes of this Litigation, and shall not
24   be disclosed to any person except:
25                  a. The United States District Court, District of Nevada, or any other court to which
26                      this matter may be transferred (the “Court”).
27

28   ///

                                                      -3-
           Case 2:20-cv-00401-GMN-NJK Document 43 Filed 07/02/20 Page 4 of 9



 1

 2

 3               b. In the event of an appeal, the United States Court of Appeals (the “Appellate
 4                  Court”) and/or the United States Supreme Court (the “Supreme Court”), so long
 5                  as that document is filed under seal;
 6               c. The attorneys of record in this Litigation and their co-shareholders, co-directors,
 7                  partners, employees, and associates who are assisting in the Litigation
 8                  (collectively hereafter referred to as “Outside Counsel”);
 9               d. A Party, or an officer, director, or employee of a Party or of a Party’s affiliate, as
10                  long as any such person agrees to be bound by the terms and conditions of this
11                  Agreement, however, no copies may be made;
12               e. Subject to the terms of Paragraph 13 below, experts or consultants and their staff,
13                  retained by the Parties and/or Outside Counsel in this Litigation for the purposes
14                  of this Litigation;
15               f. Any other person, only if the Receiving Party has given written notice to the
16                  Producing Party of an intent to disclose specified CONFIDENTIAL Information
17                  to said person, who shall be identified by name, address, phone number, and
18                  relationship, if any, to the Receiving Party, and the Producing Party has not
19                  provided a written objection to the disclosure within ten (10) business days of
20                  delivery of the notification. In the event of an objection, no disclosure shall be
21                  made pending the resolution of the objection. If the disclosure includes
22                  information that is protected by FERPA, the objection can only be resolved by
23                  stipulation of the parties or court order which includes a provision allowing CCSD
24                  to provide no less than thirty (30) days’ notice to the parents of the children that
25                  may be implicated in any disclosure. Before any person may receive Documents
26                  or Information pursuant to this subparagraph, he or she must comply with the
27                  requirements of Paragraph 13 below.
28   ///

                                                   -4-
           Case 2:20-cv-00401-GMN-NJK Document 43 Filed 07/02/20 Page 5 of 9



 1          9.      If a witness is providing, or is provided with, CONFIDENTIAL Information during
 2   a deposition, counsel for the Producing Party may request that all persons other than the witness and
 3   persons entitled by this Order to have access to the CONFIDENTIAL Information leave the
 4   deposition room during that portion of the deposition other than the court reporter. Failure of any
 5   person to comply with such a request will constitute sufficient justification for the witness to refuse
 6   to answer the question, or for the Producing Party to demand that CONFIDENTIAL Information not
 7   be provided to the witness, pending resolution of the issue.
 8          10.     All designations of Information as CONFIDENTIAL by the Producing Party must be
 9   made in good faith.
10          11.     A party may object to the designation of particular Information as CONFIDENTIAL
11   by giving written notice to the party designating the disputed Information at any time. The written
12   notice shall identify the Information to which the objection is made and shall specify the basis for
13   the objection. If the parties cannot resolve the objection within ten (10) business days after the time
14   the notice is received, it shall be the obligation of the party designating the Information as
15   CONFIDENTIAL to file an appropriate motion requesting that the Court determine whether the
16   disputed Information should be subject to the terms of this Protective Order. If such a motion is filed
17   within ten (10) business days after the date the parties fail to resolve the objection, the disputed
18   Information shall be treated as CONFIDENTIAL under the terms of this Protective Order until the
19   Court rules on the motion. If the designating party fails to file such a motion within the prescribed
20   time, the disputed Information shall lose its designation as CONFIDENTIAL and shall not thereafter
21   be treated as CONFIDENTIAL in accordance with this Protective Order. In connection with a
22   motion filed under this provision, the party designating the Information as CONFIDENTIAL shall
23   bear the burden of establishing that good cause exists for the disputed Information to be treated as
24   CONFIDENTIAL.
25          12.     While protected by this Order, any Information designated CONFIDENTIAL shall
26   be held in strict confidence by each person to whom it is disclosed; shall be used solely for the
27   purposes of this Litigation; and shall not be used for any other purpose, including, without limitation,
28   ///

                                                       -5-
           Case 2:20-cv-00401-GMN-NJK Document 43 Filed 07/02/20 Page 6 of 9



 1   use in any other lawsuit. Documents and Information previously produced by the parties may be
 2   designated “Confidential” within thirty (30) days after the date of this Order.
 3          13.       With respect to outside experts or other persons pursuant to Paragraph 8(e), to become
 4   an authorized expert or other person entitled to access to CONFIDENTIAL Information, the expert
 5   or other person must be provided with a copy of this Order and must sign a certification
 6   acknowledging that he/she has carefully and completely read, understands, and agrees to be bound
 7   by this Order. The Party on whose behalf such a Certification is signed shall retain the original
 8   Certification.
 9          14.       Notwithstanding any other provision herein, nothing shall prevent a Party from
10   revealing CONFIDENTIAL Information to a person who created or previously received (as an
11   addressee or by way of copy) such Information.
12          15.       The inadvertent production of any Information without it being properly marked or
13   otherwise designated shall not be deemed to waive any claim of confidentiality with respect to such
14   Information. If a Producing Party, through inadvertence, produces any CONFIDENTIAL
15   Information without marking or designating it as such in accordance with the provisions of this
16   Order, the Producing Party may, promptly on discovery, furnish a substitute copy properly marked
17   along with written notice to all Parties (or written notice alone as to non-documentary Information)
18   that such Information is deemed CONFIDENTIAL and should be treated as such in accordance with
19   the provisions of this Order. Each receiving person must treat such Information as CONFIDENTIAL
20   in accordance with the notice from the date such notice is received. Disclosure of such
21   CONFIDENTIAL Information prior to the receipt of such notice shall not be deemed a violation of
22   this Confidentiality Agreement. A Receiving Party who has disclosed such CONFIDENTIAL
23   Information prior to the receipt of such notice shall take steps to cure such disclosure by requesting
24   return of the original document and substituting it with the properly marked one.
25          16.       A copy of this Order shall be shown to each attorney acting as counsel for a Party and
26   to each person to whom CONFIDENTIAL Information will be disclosed.
27   ///
28   ///

                                                       -6-
           Case 2:20-cv-00401-GMN-NJK Document 43 Filed 07/02/20 Page 7 of 9



 1          17.     Nothing in this Order shall be construed as an admission or agreement that any
 2   specific Information is or is not confidential, subject to discovery, relevant, or admissible in evidence
 3   in any future proceeding.
 4          18.    Any
                  See   Party
                      order    seeking
                            issued     to include
                                   concurrently    CONFIDENTIAL Information in a motion or other
                                                herewith.

 5   pleading or as an exhibit or attachment to a motion or other pleading shall seek to file it under seal
 6   pursuant to the Nevada Rules Governing Sealing and Redacting Court Records or by other proper
 7   means. The Parties agree not to oppose such motions if the document is properly marked as
 8   CONFIDENTIAL Information.             If a motion or pleading filed with the Court discloses
 9   CONFIDENTIAL Information, such designated portions shall be redacted to the extent necessary to
10   conceal such information in any motion or pleading filed publicly with the Court, pending ruling by
11   the Court on a motion to file it under seal.            Unredacted motions or pleadings containing
12   CONFIDENTIAL Information shall be filed under seal, if the Court agrees after proper motion.
13   When a Party, in good faith, determines that it is necessary to bring the specific content of such
14   CONFIDENTIAL Information to the attention of the Court in the body of a motion or other pleading,
15   then it shall file a motion seeking to disclose the CONFIDENTIAL Information to the Court in
16   camera or by such other means as the Court may deem appropriate. Such motion may disclose the
17   general nature, but shall not disclosure the substance, of the CONFIDENTIAL Information at issue.
18          19.     If a Party wishes to use CONFIDENTIAL Information at a public proceeding, such
19   as a hearing before the Court or at trial, it shall notify the Court and the other Parties to this action
20   of that fact at the time the hearing or trial commences, and the Court may then take whatever steps
21   it may deem necessary to preserve the confidentiality of said information during the course of, and
22   after, the public proceeding.
23          20.     The Parties shall comply with the requirements of Local Rule 10-5(b), and the Ninth
24   Circuit’s decision in Kamakana v. City and County of Honolulu, 447 F.3d 1172, 1178 (9th Cir. 2006),
25   with respect to any documents filed under seal in this matter.
26          21.     This Order shall not be construed to prevent any Party from making use of or
27   disclosing Information that was lawfully obtained by a Party independent of discovery in this
28   ///

                                                       -7-
           Case 2:20-cv-00401-GMN-NJK Document 43 Filed 07/02/20 Page 8 of 9



 1   Litigation, whether or not such material is also obtained through discovery in this Litigation, or from
 2   using or disclosing its own CONFIDENTIAL Information as it deems appropriate.
 3          22.     If either Party becomes required by law, regulation, or order of a court or
 4   governmental entity to disclose any CONFIDENTIAL Information that has been produced to it
 5   under the terms of this Order, such Party will reasonably notify the other Parties, in writing, so that
 6   the original Producing Party has an opportunity to prevent or restrict such disclosure. The Party
 7   required to disclose any CONFIDENTIAL Information shall use reasonable efforts to maintain the
 8   confidentiality of such CONFIDENTIAL Information and shall cooperate with the Party that
 9   originally produced the Information in its efforts to obtain a protective order or other protection
10   limiting disclosure; however, the Party required to disclose the Information shall not be required to
11   seek a protective order or other protection against disclosure in lieu of, or in the absence of, efforts
12   by the Producing Party to do so.
13          23.     Upon termination of this Litigation, either by settlement or other action, Counsel may
14   retain CONFIDENTIAL Information solely for archival purposes. The restrictions of this Protective
15   Order shall apply to Counsel for as long as they hold such archival Documents.
16          24.     The obligation to treat all Information designated as CONFIDENTIAL in accordance
17   with the terms of this Order and not to disclose such CONFIDENTIAL Information shall survive
18   any settlement or other termination of this Litigation.
19   ///
20   ///
21   ///
22   ///
23   ///
24   ///
25   ///
26   ///
27   ///
28   ///

                                                       -8-
           Case 2:20-cv-00401-GMN-NJK Document 43 Filed 07/02/20 Page 9 of 9



 1          25.     The Parties may seek modification of this Order by the Court at any time, by
 2   stipulation or for good cause.
 3          IT IS SO STIPULATED.
 4    DATED this 1st day of July, 2020.                 DATED this 1st day of July, 2020.
 5    GREENBERG TRAURIG, LLP                            GANZ & HAUF
 6

 7          /s/ Whitney L. Welch-Kirmse                       /s/ Marjorie Hauf
      MARK F. FERRARIO                                  ADAM GANZ
 8    Nevada Bar No. 1625                               Nevada Bar No. 6650
      KARA B. HENDRICKS                                 MARJORIE HAUF
 9    Nevada Bar No. 7743                               Nevada Bar No. 8111
      WHITNEY L. WELCH-KIRMSE                           8950 West Tropicana Avenue, Suite 1
10    Nevada Bar No. 12129                              Las Vegas, NV 89147
      10845 Griffith Peak Drive, Suite 600
11    Las Vegas, NV 89135                               Attorneys for Plaintiff
12    Attorneys for Clark County School District,
      Stephanie Garni, Kathy Konowalow, Pat
13    Skorkowsky, and Vail Pittman Elementary
      School
14

15                                                  ORDER
16          In consideration of the stipulation by the Parties, and with good cause appearing,

17          IT IS SO ORDERED.

18          DATED this _______
                        2nd    day of _________________,
                                        July             2020.

19

20

21                                                   _______________________________________
                                                     UNITED STATES MAGISTRATE JUDGE
22

23

24

25

26

27

28

                                                     -9-
